In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00212-CR



     MICHAEL ANTHONY HAMMACK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 354th District Court
                 Hunt County, Texas
              Trial Court No. 32355CR




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER
          Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volumes one, four, six, seven, and eight of the reporter’s record

contain the name of a person who was a minor at the time the offense was committed. Rule 9.10(b)

states, “Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

          Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes one, four, six, seven, and eight of the reporter’s record contain sensitive

data, we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and volumes one, four, six, seven, and eight of the reporter’s

record.

          IT IS SO ORDERED.



                                                       BY THE COURT



Date: May 16, 2019




                                                   2